Title: To George Washington from Comfort Sands, 11 September 1782
From: Sands, Comfort,Livingston, Walter
To: Washington, George


                        
                            Sirat Rhinebeck Seper 11th 1782
                        
                        The Critical State of the Army with Respect to Supplies has Occasioned a meeting of the  Parties in the Contract, at which the most of the Gentlemen Concern’d have attended. From the Inclosed Copy of our Letter to Mr Morris, which we Consider it our Duty to transmit to Your Excellency, You will see the present state of Supplies; what our future Prospects are, and the Determination we have been Oblidged to enter into. From the pain we have felt in write’g; we Judge what Your feelings must be in reading, our Letter to Mr Morris, but we Owe it to the Public and Ourselves, and in a perticular manner to Your Excellency—rather to run the Hazard of giving pain, than to Expose ourselves hereafter, to the Imputation of a want of Candor, and Your Army to the fatal Consequences which might Result from it. We are with Great Respect Your Excellencys Obedeint & most humble Servant
                        
                            Comfort SandsWalter LivingstonWm. DuerDan Parker
                        
                    